MEMORANDUM **
Armando Caraveo-Galindo appeals from his guilty-plea conviction and 55-month sentence for illegal reentry after deportation in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), appellant’s counsel, has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Appellant filed a pro se supplemental brief as well as several pro se motions, and, instead of an answering brief, appellee has filed a motion to dismiss.
We have reviewed the briefs and motions, and conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (appeal waiver valid when entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED, appellee’s motion to dismiss is GRANTED, and appellant’s pro se motions are DENIED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.